Citation Nr: 1724542	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  12-18 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to an increased (compensable) rating for allergic rhinitis.

3.  Entitlement to an increased (compensable) rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1953 to December 1973.

This case came to the Board of Veterans' Appeals (Board) on appeal from April and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that denied service connection for a skin disability, as well as compensable ratings for bilateral hearing loss and allergic rhinitis.  

In December 2015, the Veteran and his wife testified during a hearing before the undersigned that was conducted by video conference.  A transcript of the hearing is of record.

In March 2016, the Board remanded the appeal for further development, to include obtaining outstanding treatment records and to provide the Veteran with new VA examinations for his bilateral hearing loss, skin disability, and allergic rhinitis.  The RO afforded him a new audiological examination in May 2016, a new dermatological examination in October 2016, as well as a new examination for his allergic rhinitis in June 2016. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of a compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran's skin disability is shown to have had its onset in service.

2. The Veteran's rhinitis does not present with polyps, greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction of the nasal passage on one side.


CONCLUSIONS OF LAW

1. The criteria for service connection for a skin disability have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

2. The criteria for a compensable rating for allergic rhinitis are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 6522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

The Veteran's appeal seeking a higher rating for his allergic rhinitis presents a "downstream" issue following the grant of service connection.  No additional notice is needed as to the information and evidence needed to substantiate the claim.  See Dingess/Hartman v. Nicolson, 19 Vet. App. 473, 490-91 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  38 U.S.C.A. § 5103A (West 2014).  There has been no allegation of a lapse in fulfilling this duty.

II. Entitlement to Service Connection for a Skin Disability

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

Service treatment records show that the Veteran reported rashes on several occasions during service, including on August 30, 1966 and May 23, 1970.  These were located on his hands and forearms.  

Shortly after service, private treatment records documented reports of rashes on his forearms, scalp, and hands between June 1975 and November 1979.  In October 1985, he was diagnosed with active seborrheic keratosis on his arm and left shoulder, which the treatment provider attributed to service in the Philippines.  Records from December 1989, through January 2011 show actinic keratosis.  A January 2011 private treatment record also noted diagnoses of verruca vulgaris, a cyst, and a neoplasm of uncertain behavior.  Both VA examination reports noted a diagnosis of actinic keratosis, while the October 2016 report further noted squamous cell carcinoma diagnosed in January 2011. Thus, the first element of direct service connection is met.

An in-service injury or event is established by the service treatment records showing rashes; and the Veteran's reports of skin disability in service.  In December 2008, the Veteran submitted a statement indicating that he experienced rashes on his arms and hands during service, specifically during March 1966 to March 1967 in the Philippines, as well as while stationed in Thailand during August 1969 to August 1970.  

At the December 2015 hearing, the Veteran and his wife testified that his skin disability began during service and had continued after separation.  The Veteran's statements are competent and credible.

In April 2011, the Veteran was afforded a VA examination for his skin disability.  The examiner opined that the actinic keratosis was at least as likely as not caused by or a result of sun exposure during the Veteran's lifetime and service.  The opinion acknowledged that a direct correlation between the welts and blisters was difficult to establish, but reasoned that sun exposure was a known cause of actinic keratosis.  The opinion is of some probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); See Stefl v. Nicholson, 21 Vet. App. 120 (2007).   

Most recently, in October 2016, the Veteran underwent a second VA examination to assess his skin disability.  He again reported experiencing a blistering skin eruption during service following sun exposure in 1959, with a more severe occurrence following sun exposure in Thailand between 1969 and 1970.  He also stated that his primary in-service duty was servicing planes that transported herbicide containers, which were prone to leaking.  The examiner noted the diagnosis of squamous cell carcinoma on his scalp in 2011, which had been treated.  The actinic keratosis was noted to be intermittent and mild.

The examiner opined that the skin disability was less likely than not incurred in or caused by "the claimed in-service event."  However, she provided a rationale that seemed to support a nexus to service.  She noted that the Veteran had a classic history of extensive herbicide exposure and that the blistering on his forearms was consistent with chloracne, for which he received treatment during service.  She also reasoned that squamous cell carcinomas and actinic keratosis were known to be associated with sun exposure, particularly in fair skinned individuals, as skin cancers often developed decades after sun exposure as one's immune system would decline with age.  The examiner further noted reports of extensive herbicide exposure and the development of non-melanoma skin cancers that were compelling and difficult to dispute, and were supported by a study that had produced a statistically significant association between the two.  Overall, she reasoned that it was likely that the Veteran's fair skin, chronic sun exposure, and herbicide exposure played a role in his skin cancer and actinic keratosis.  Although she stated that full causation was difficult to conclude, the relationship was at best categorized as secondary service connection, and at worst aggravation of the Veteran's skin by both sun and herbicide exposure.  The examiner concluded that, given the uncertainty of the relationship between the two and the inability to directly prove such a relationship, credibility and acknowledgment of contributing causation must be given to the known sun and herbicide exposure.  

The October 2016 examination report on balance supports a link between the current skin conditions and service.  For that purpose, the opinion has probative weight.

Based upon the consistency of the Veteran's statements, the service treatment records noting an in-service rash, the post-service treatment records documenting the consistency of the skin disability and symptoms since June 1975, and the April 2011 and October 2016 VA examiners' opinions, the Board finds that this evidence weighs in favor of service connection.  See 38 U.S.C.A. § 7104 (West 2014).

III. Entitlement to a Compensable Rating for Allergic Rhinitis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, the more critical evidence consists of the evidence generated during the appeal period. Id.  The Board must; however, evaluate the evidence of record since the year before the filing of the claim for increase and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Service connection was granted for allergic rhinitis in a June 1975 rating decision.  A noncompensable rating was awarded, effective January 1, 1974.  The noncompensable rating has been in effect since that time.  

In this case, the Veteran has asserted that his service connected allergic rhinitis is more severe than the current evaluation. The Veteran's allergic rhinitis has been rated as noncompensable pursuant to DC 6522 which addresses allergic or vasomotor rhinitis. 38 C.F.R. § 4.97, DC 6522 (2016).

DC 6522 provides for a 10 percent rating where the condition is without polyps, but there is greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side. A maximum 30 percent rating is warranted where the evidence demonstrates polyps. 38 C.F.R. § 4.97, DC 6522 (2016).

An April 2008 VA treatment record documented the Veteran's reports of nasal congestion, sneezing, sinus pressure, and hoarseness, specifically during allergy season.

In October 2008, the RO afforded the Veteran an examination to evaluate his allergic rhinitis.  The Veteran reported experiencing three episodes of sinusitis in the past five years.  The examiner noted an estimated loss of 15 percent of patency for the right nasal passage, due to swelling of mucosa and turbinates without any exudate or drainage.  There were no polyps or discharge.  There was no frontal or maxillary sinus tenderness with palpation or percussion.  

In April 2011, the Veteran was afforded a second VA examination for his allergic rhinitis.  He reported two annual non-incapacitating episodes of sinusitis that lasted for two weeks and consisted of symptoms including headaches, fever, purulent drainage, and sinus pain.  At the time of the examination, the examiner noted nasal congestion, excess nasal mucous, itchy nose, watery eyes, frequent breathing difficulty, sneezing, as well as sinus pain and frontal sinus tenderness.  There were no signs of nasal obstruction, rhinoscleroma, soft palate abnormality, or nasal polyps.  There was no permanent hypertrophy of turbinates from bacterial rhinitis or evidence of granulomatosis infection.  There was no tissue loss, scarring, or deformity of the nose.  The examiner noted that the allergic rhinitis affected the Veteran's chores, shopping, recreation, and traveling.    

At the December 2015 hearing, the Veteran and his wife testified that he experienced nasal blockages, which he treated with a nasal spray and nasal strips to provide congestion relief.  

Most recently, in June 2016, the Veteran underwent a third VA examination to evaluate allergic rhinitis.  He reported a sinus infection episode every other year.  His allergic rhinitis symptoms occurred throughout the year, but worsened in the spring.  There was neither evidence of greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, nor complete obstruction of either nasal passage.  There was no permanent hypertrophy of the nasal turbinates or any granulomatous conditions.  No nasal polyps were present.  There was no tissue loss, scarring, or deformity of the nose.  The examiner opined that the allergic rhinitis would not impact the Veteran's ability to work. 

The evidence of record does not indicate that the Veteran has experienced greater than 50 percent obstruction of the nasal passage on both sides, complete obstruction on one side, or polyps due to his service-connected allergic rhinitis at any time during the appeal.  The October 2008, April 2011, and June 2016 VA examination reports specifically demonstrated that there was no obstruction of either nasal passage greater than 15 percent and no polyps were present, which does not warrant a compensable rating. The Board finds that the preponderance of the evidence is against the assignment of any higher rating for the Veteran service-connected allergic rhinitis. 38 C.F.R. § 4.97, DC 6522 (2016).  Additionally, the Veteran has not identified or submitted any evidence which demonstrates his entitlement to a compensable rating for his service-connected allergic rhinitis. Therefore, the claim must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered the statements and testimony by the Veteran and his spouse in support of his claim. As a lay person, he is competent to report observable symptoms he experiences through his senses, including nasal blockages, itchy nose, watery eyes, breathing difficulty, sneezing, as well as sinus pain and tenderness.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to report the percentages of blockage or the presence or absence of polyps. The medical professionals, who have examined him during the current appeal, have not found these manifestations during examinations or on the basis of the Veteran's reports. The medical findings, as provided in the examination reports, directly address the criteria under which the disability is rated. The Board finds that evidence from medical examiners and providers is the most persuasive and outweighs the Veteran's statements in support of his claim.

As the most probative evidence is against a compensable rating; reasonable doubt does not arises and the appeal is denied.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

1.  Entitlement to service connection for a skin disability is granted

2.  Entitlement to a compensable rating for allergic rhinitis is denied.


REMAND

The Veteran's VA treatment records indicate that audiograms were created in connection with his audiology consultations on January 21, 2011 and January 6, 2014.  The audiology consultation notes associated with those records document only the speech recognition scores; but do not list the puretone threshold results.  Thus, the complete versions of the January 21, 2011 and January 6, 2014 audiograms are still outstanding and efforts must be made to obtain and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the audiograms associated with the January 21, 2011 and January 6, 2014 audiology consultations at the McClellan VA Clinic and associate them with the claims file. 

Efforts to obtain these records must continue until they are obtained; unless it is reasonably certain the records do not exist or that further efforts to obtain them would be futile.

2. If the benefit sought on appeal remains denied, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


